Case 6:19-cv-01574-RBD-DCI Document 27 Filed 12/11/19 Page 1 of 5 PageID 153



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

RACHEL E. VARRECCHIO

              Plaintiff,

v.                                                    CASE NO.: 6:19-cv-1574-Orl-37DCI

MICHELLE MOBERLY and
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

            Defendant.
_____________________________________/

                                           ANSWER

       DEFENDANT, MICHELLE MOBERLY, by and through her undersigned counsel, files

this answer to Plaintiff's Second Supplemental Amending Petition/Complaint and would state as

follows:

                             STATEMENT OF JURISDICTION

       Defendant admits jurisdiction.

                                               II

       A.     The allegations contained in Count II, paragraph A, are denied.

       B.     Defendant is without knowledge as to the allegations contained in Count II,

              paragraph B, and is therefore denied.

                                               III.

       The allegations contained in Count III are denied.

                                               IV.

       The allegations contained Count IV are denied in its entirety.
Case 6:19-cv-01574-RBD-DCI Document 27 Filed 12/11/19 Page 2 of 5 PageID 154



                                                 V.

       The allegations contained in Count V are denied along with each sub-part.

       Defendant, Moberly, specifically moves to strike and/or dismiss Count V, paragraph H of

this Second Supplemental Amending Petition/Complaint as it appears to discuss a non-party

insurer, and violates Florida’s non-joinder statute, Section 627.4136.

                                                VI.

       The allegations contained in Count VI are denied, along with each subpart.

                                                 V.

       The allegations contained in Count V are denied.



                                  AFFIRMATIVE DEFENSES

       1.      Plaintiff’s cause of action is barred because of Plaintiff’s failure to meet the injury

               threshold requirements set forth in F.S. §627.737(2).

       2.      The plaintiff has or is entitled to receive personal injury protection benefits and/or

               collateral sources of indemnity and defendant is entitled to a set off of any and all

               such amounts.

       3.      Plaintiff was the sole proximate cause of the incident alleged or was

               comparatively negligent and his/her damages, if any, should be barred or reduced

               accordingly.

       4.      The plaintiff failed to utilize an available and operational seat belt and plaintiff's

               damages, if any, should be barred or reduced accordingly.

       5.      As an additional affirmative defense, Defendant alleges that any recovery should

               be reduced, setoff, or barred due to any settlement, judgment, or payment of any
Case 6:19-cv-01574-RBD-DCI Document 27 Filed 12/11/19 Page 3 of 5 PageID 155



           kind by any individual or entity in connection with the subject matter of this

           incident described in the Complaint.

     6.    The plaintiff has failed to mitigate damages by failing to follow reasonable

           medical advice.

     7.    Plaintiff has failed to mitigate damages, including but not limited to failing to submit

           all payable medical bills to his/her health insurer (and instead, executing a letter of

           protection from his/her medical provider), thus, depriving Defendant of the

           contractual discount available as a third party beneficiary of the contract between the

           Plaintiff and Provider. Goble v. Frohman, 901 So.2d 830 (Fla. 2005); Thyssenkrupp

           Elevator Corp. v. Lasky, 868 So.2d 547 (4th DCA 2003); Fla. Stat. 641.3154.

     8.    Plaintiff is insured with health coverage which inures to the benefit of Defendant in

           that Plaintiff’s providers must submit all bills for services rendered, to the Plaintiff’s

           Health Insurer and the Plaintiff’s providers must accept the contracted amount in full

           payment of all charges for treatment rendered. Thus; Defendant is entitled to the

           benefit of the contracted difference. Fla. Stat. 641.3154.

     9.    Defendant is entitled to immunity from liability for the amount of any deductible

           selected by Plaintiff or by which Plaintiff is bound pursuant to any applicable

           automobile insurance agreement providing personal injury protection coverage since

           the Plaintiff has not suffered a threshold breaking injury.

     10.   Defendant is entitled to any and all Medicare/Medicaid insurance contractual

           adjustments and/or write-offs and only that sum should be presented to the jury as

           the actual damaged incurred.       Goble v. Frohman, 901 So.2d 830 (Fla. 2005);
Case 6:19-cv-01574-RBD-DCI Document 27 Filed 12/11/19 Page 4 of 5 PageID 156



            Thyssenkrupp Elevator Corp. v. Lasky, 868 So.2d 547 (4th DCA 2003); Fla. Stat.

            641.3154

     11.    Defendant demands jury trial on all issues so triable.

     Respectfully submitted on December 11, 2019.


                                    /s/ PAUL M. THOMPSON
                                   PAUL M. THOMPSON, ESQUIRE
                                   paul@thompsonevangelolaw.com
                                   Florida Bar No. 0816310
                                   Thompson & Evangelo, P.A.
                                   1485 International Parkway, Suite 1051
                                   Lake Mary, FL 32746
                                   Telephone: (407) 875-5757
                                   Facsimile: (407) 875-5776
                                   Attorney for Defendant, Moberly
                                   sstout@thompsonevangelolaw.com
                                   Areynolds@thompsonevangelolaw.com
Case 6:19-cv-01574-RBD-DCI Document 27 Filed 12/11/19 Page 5 of 5 PageID 157



                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via electronic mail on this 11th day of December, 2019 to RACHEL E. VARRECCHIO,
shannon@pennyhardy.com (Pro Se Petitioner), and to Juan Andres Ruiz, Esq.
(jar.service@rissman.com), attorney for Defendant, State Farm.

                                   /s/ PAUL M. THOMPSON
                                  PAUL M. THOMPSON, ESQUIRE
                                  paul@tthomspsonevangelolaw.com
                                  Florida Bar No. 0816310
                                  Thompson & Evangelo, P.A.
                                  1485 International Parkway, Suite 1051
                                  Lake Mary, FL 32746
                                  Telephone: (407) 875-5757
                                  Facsimile: (407) 875-5776
                                  Attorney for Defendant. Moberly
                                  sstout@thompsonevangelolaw.com
                                  Areynolds@thompsonevangelolaw.com
